DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 03/22/2021, with respect to the rejections of claims 15-34 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 Meeting #84 bis, R1-162784, Busan, Korea, 11th – 15th April 2016, Agenda item 7.3.1.1, Source: Nokia, Alcatel-Lucent Shanghai Bell, Title: On LAA UL Scheduling and UL grant enhancements), in view of Dinan, (Pub. No.: US 2017/0325225 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 01/22/2021 has been withdrawn.

Allowable Subject Matter
3.	Claims 15-34 (now 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amendments of the limitations in claims 15, 20, 25, and 30 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“receiving, from a base station, control information for an uplink scheduling the control information including information for a reference starting position of a physical uplink shared channel (PUSCH); and”
transmitting to the base station, data based on the information for the reference starting position of the PUSCH;”
“wherein the information for the reference starting position of the PUSCH indicates a starting symbol and a starting position within the starting symbol.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463